DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and the species of miR2467-3p  in the reply filed on 6/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-19 are pending. 
Claims 1-10 and 15-16 are withdrawn as being drawn to a nonelected invention or species.
An action on the merits for claims 11-14 and 17-19 is set forth below. 
Improper Markush Grouping
Claims 11-14 and 17-19 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   It is also noted that claim 8 if rejoined would also be rejected under the judicially approved “improper Markush grouping” doctrine.												This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be a method for determining lung cancer comprising measuring at least one of the recited miR structures in claim 11.    
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different polymorphic position.  Each polymorphic position that could be detected is itself located in a separate region of the genome and has its own 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting expression of mir-2467-3p,  does not reasonably provide enablement for detection of cancer using measured expression level of mir-2467-3p.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  


“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to a method of detecting lung cancer by detecting expression of miR-2467-3p.
As discussed below, the specification does not provide guidance for the breadth of the claims.  Specifically the specification does not provide guidance for the breadth of the claims of determining any expression of miR-2467-3p in any species or sample, further does not provide guidance for any fold change in the level of expression to lung cancer diagnosis.  Further, the art discloses that such associations are species, sample and expression level specific.  As such, the associations made in one particular correlation would not be predictive in for any other correlation. 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification and working examples
The specification asserts a correlation of expression level of biomarkers and lung cancer (p. 2).  The specification discloses that total RNA was isolated from serum from humans (p. 266).  The speciification discloses measuring the expression cohorts for different stages of lung cancer (p. 271).  The specification 
The specification has not provided any guidance as to increased or decreased expression of the elected miR in any lung cancer for detection.  Further, the specification has not provided any guidance for the measurement of these biomarkers in any species or any sample.  As discussed in the art provided below correlations of phenotypes to such expression analysis is sample and species specific.  The correlation in one particular group does not provide direct correlation in any other sample or species. 
  As shown by the art discussed below there is unpredictability with regard to comparing results from gene expression analysis data in human to other closely related animals.  Further, the art teaches that even within a single species that expression levels in genes differ between sample types.  
Further, the claims are drawn to the expression level of miR-2467-3p and lung cancer.  The specification has not made clear which level (up under) as compared to healthy human patients would be correlative to detection of any lung cancer.   
The unpredictability of the art and the state of the prior art
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression level to a disease in one sample would not be correlative to an association to any other sample type.  Therefore the art suggests the unpredictability of associating expression levels in one particular sample type as compared to another.  Genetic homology does not necessarily correlate to phenotypic expression. 
Further, it is unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Because the claims encompass any subject, whereas the instant specification provides only teachings of human sequences and samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing results from gene expression analysis data in humans to other even closely related animals.    Enard et al. (Science 2002 Vol 296 p. 340) 
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to associations of detecting expression of the genes to over activation or suppression of autophagy.  The specification has not provided guidance as to which expression levels are correlative to over lung cancer detection.  
 To practice the invention as broadly as it is claimed, the skilled artisan would have to determine associations in various species and determination of associations of any expression levels in a large number of samples.  
The skilled artisan would need to perform undue experimentation to determine such an association.  Even if the extensive experimentation was performed, there is no assurance that any other additional genes, in any of these species, would be found to be associated with lung cancer.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn a method of detecting lung cancer by detecting expression of miR-2467-3p.  	
Therefore the claims are drawn to a genus of the measurement expression in any species and any sample to functionally determine lung cancer.  The specification has not described the critical function of the miR which would be encompassed in this genus as the specification has not provided description to functionality in any sample or species. The specification asserts a correlation of expression level of biomarkers and lung cancer (p. 2).  The specification discloses that total RNA was isolated from serum from humans (p. 266).  The speciification discloses measuring the expression cohorts for different stages of lung cancer (p. 271).  The specification asserts the accuracy, sensitivity and specificity of the cohorts for SEQ ID no 22 (table 3, 7).  Table 8 provides the fold change of lung cancer as compared to a healthy subject (Table 8).  As such the specification has only described one specific example of serum from human patients and the functionality of correlation of lung cancer.  						

Further, the art, as recited below, teaches that expression of biomarkers differ in different species.  However, the specification has not provided identifying characteristics or functional attributes that would distinguish different members of the claimed genus.  Rather, the art teaches that changes in the structure of nucleic acids between species can have an effect on expression.  Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.							In the instant case the specification does not provide the skilled artisan with an adequate written description of particular nucleic acids suitable for performing the claimed method as generically encompassed in the claims.											In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation expression level of miR-2467-3p and lung cancer.  Further, the step of “evaluating” and “comparing” in the steps are interpreted as abstract steps as the claims can be considered mental steps. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and abstract idea.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step.   Further the steps of evaluating and comparing are mental steps and therefore are considered judicial exceptions themselves.  The mental steps are considered steps that can be performed without a physical step (mental comparison and evaluation of data). 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of miRNA using known and conventional assays.   Ruohoa-Baker et al  (US Patent Application Publication 2015/0337332 Nov 26, 2015) teaches a method of measuring expression of miR-2467-3p (para 32 and 65).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634